 
EXHIBIT 10.22
 
SEVERANCE AGREEMENT AND RELEASE
 
RECITALS
 
This Severance Agreement and Release (“Agreement”) is made by and between Thomas
M. Waugh (“Employee”) and Natus Medical Inc. (“Company”) (collectively referred
to as the “Parties”):
 
WHEREAS, Employee is employed by the Company;
 
WHEREAS, the Company and Employee entered into a Employment, Confidential
Information and Invention Assignment Agreement (the “Confidentiality
Agreement”);
 
WHEREAS, the Employee has resigned his employment with the Company effective
December 11, 2002 (the “Termination Date”);
 
WHEREAS, the Company and Employee have entered into Stock Option Agreements
dated January 1, 2000, February 15, 2000 and October 23, 2001 granting Employee
the option to purchase 100,000 total shares of the Company’s common stock
subject to the terms and conditions of the Company’s 1991 and 2000 Stock Option
Plan and the Stock Option Agreements (the “Stock Agreements”);
 
WHEREAS, the Parties, and each of them, wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions and demands that the
Employee may have against the Company as defined herein, including, but not
limited to, any and all claims arising or in any way related to Employee’s
employment with, or separation from, the Company;
 
NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:
 
COVENANTS
 
1.    Transition Position.    Employee agrees that, from October 11, 2002
through December 11, 2002, he will remain employed with the Company in a
transitional role. During this period, Employee shall provide services as
directed by the President and CEO. Employee agrees to officially resign from his
Officer status effective October 11, 2002. Employee agrees that from October 11,
2002, Employee shall be placed on a paid leave of absence through November 11,
2002. Employee agrees that he will use any accrued but unused PTO beginning on
November 11, 2002, and continuing through December 11, 2002. As of this date,
Employee’s employment with the Company will terminate (the “Termination Date”).
From November 11, 2002 through the Termination Date, Employee’s PTO will be paid
out at his most recent base salary amount.
 
2.    Consideration.
 
(a)    Severance.    The Company agrees to pay Employee a lump sum equivalent to
one (1) month of Employee’s base sala1ry. Fourteen Thousand, Five Hundred
Eighty-Three Dollars and Thirty-Three Cents ($14,583.33), less applicable
withholdings. This payment will be made to employee within ten (10) business
days after the Termination Date.
 
(b)    Benefits.    Employee’s health insurance benefits will continue on
through December 2002 and cease at the end of that month, subject to Employee’s
right to continue his health insurance under COBRA. Employee’s participation in
all other benefits and incidents of employment will cease on the Termination
Date. Employee will cease accruing employee benefits as of the Termination Date,
except as otherwise specified herein, including, but not limited to, vacation
time and paid time off.
 
(c)    Stock.    The Parties agree that for purposes of determining the number
of shares of the



--------------------------------------------------------------------------------

Company’s common stock which Employee is entitled to purchase from the Company,
pursuant to the exercise of outstanding options, as of the Effective Date the
Company shall accelerate the vesting of Employee’s options, so that Employee
shall have vested in 100,000 options. The exercise of the options shall continue
to be subject to the applicable Stock Agreements.
 
(d)    Outplacement Services.    Employee will receive Five Thousand Dollars
($5,000) to be utilized towards Executive Outplacement Services.
 
(e)    Executive Coaching.    The Company will offer continued Executive
Coaching through the end of December, 2002, services provided by Ric Giardina.
 
3.    Confidential Information.    Employee shall continue to maintain the
confidentiality of all confidential and proprietary information of the Company
and shall continue to comply with the terms and conditions of the
Confidentiality Agreement between Employee and the Company. Employee shall
return all of the Company’s property and confidential and proprietary
information in his/her possession to the Company on the Termination Date
 
4.    Payment of Salary.    Employee acknowledges and represents that the
Company has paid all salary, wages, bonuses, personal time off (PTO),
commissions and any and all other benefits due to Employee as of the Termination
Date.
 
5.    Release of Claims.    Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its officers, managers, supervisors, agents and employees.
Employee, on his/her own behalf, and on behalf of his/her respective heirs,
family members, executors, agents, and assigns, hereby fully and forever
releases the Company and its officers, directors, employees, agents, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations, and assigns, from, and agree not to sue concerning,
any claim, duty, obligation or cause of action relating to any matters of any
kind, whether presently known or unknown, suspected or unsuspected, that
Employee may possess arising from any omissions, acts or facts that have
occurred up until and including the Effective Date of this Agreement including,
without limitation:
 
(a)    any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;
 
(b)    any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;
 
(c)    any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;
 
(d)    any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, The Worker Adjustment and
Retraining Notification Act, Older Workers Benefit Protection Act; the
California Fair Employment and Housing Act, and the California Labor Code.;
 
(e)    any and all claims for violation of the federal, or any state,
constitution;
 
(f)    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;



2



--------------------------------------------------------------------------------

 
(g)    any claim for any loss, cost, damage, or expense arising out of any
dispute over the non-withholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and
 
(h)    any and all claims for attorneys’ fees and costs.
 
The Company and Employee agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement.
 
Employee acknowledges and agrees that any breach of any provision of this
Agreement shall constitute a material breach of this Agreement and shall entitle
the Company immediately to recover the severance benefits provided to Employee
under this Agreement.
 
6.    Acknowledgement of Waiver of Claims Under ADEA.    Employee acknowledges
that he/she is waiving and releasing any rights he/she may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
ADEA after the Effective Date of this Agreement. Employee acknowledges that the
consideration given for this waiver and release Agreement is in addition to
anything of value to which Employee was already entitled. Employee further
acknowledges that he/she has been advised by this writing that
 
(a)    he/she should consult with an attorney prior to executing this Agreement;
 
(b)    he/she has up to twenty-one (21) days within which to consider this
Agreement;
 
(c)    he/she has seven (7) days following his/her execution of this Agreement
to revoke the Agreement;
 
(d)    this ADEA waiver shall not be effective until the revocation period has
expired; and
 
(e)    nothing in this Agreement prevents or precludes Employee from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties or costs for
doing so, unless specifically authorized by federal law.
 
7.    Civil Code Section 1542.    The Parties represent that they are not aware
of any claim by either of them other than the claims that are released by this
Agreement. Employee acknowledges that he has been advised by legal counsel and
is familiar with the provisions of California Civil Code Section 1542, which
provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
 
Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.
 
8.    No Pending or Future Lawsuits.    Employee represents that he/she has no
lawsuits, claims, or actions pending in his/her name, or on behalf of any other
person or entity, against the Company or any other person or entity referred to
herein. Employee also represents that she does not intend to bring any claims on
his/her own behalf or on behalf of any other person or entity against the
Company or any other person or entity referred to herein.
 
9.    Application for Employment.    Employee understands and agrees that, as a
condition of this Agreement, he/she shall not be entitled to any employment with
the Company, its subsidiaries, or any successor, and she hereby waives any
right, or alleged right, of employment or re-employment with the Company, its
subsidiaries or related



3



--------------------------------------------------------------------------------

companies, or any successor.
 
10.    Confidentiality.    The Parties acknowledge that Employee’s agreement to
keep the terms and conditions of this Agreement confidential was a material
factor on which all parties relied in entering into this Agreement. Employee
hereto agrees to use his/her best efforts to maintain in confidence: (i) the
existence of this Agreement, (ii) the contents and terms of this Agreement,
(iii) the consideration for this Agreement, and (iv) any allegations relating to
the Company or its officers or employees with respect to Employee’s employment
with the Company, except as otherwise provided for in this Agreement
(hereinafter collectively referred to as “Settlement Information”). Employee
agrees to take every reasonable precaution to prevent disclosure of any
Settlement Information to third parties, and agrees that there will be no
publicity, directly or indirectly, concerning any Settlement Information.
Employee agrees to take every precaution to disclose Settlement Information only
to those attorneys, accountants, governmental entities, and family members who
have a reasonable need to know of such Settlement Information. The Parties agree
that if Company proves that Employee breached this Confidentiality provision, it
shall be entitled to an award of its costs spent enforcing this provision,
including all reasonable attorneys’ fees associated with the enforcement action,
without regard to whether the Company can establish actual damages from the
breach by Employee.
 
11.    No Cooperation.    Employee agrees he/she will not act in any manner that
might damage the business of the Company. Employee agrees that she will not
counsel or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against the Company and/or any officer, director,
employee, agent, representative, shareholder or attorney of the Company, unless
under a subpoena or other court order to do so. Employee further agrees both to
immediately notify the Company upon receipt of any court order, subpoena, or any
legal discovery device that seeks or might require the disclosure or production
of the existence or terms of this Agreement, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or legal discovery device
to the Company.
 
12.    Non-Disparagement.    Employee and Company agrees to refrain from any
defamation, libel or slander of the Company or tortious interference with the
contracts and relationships of the Company or Employee. All inquiries by
potential future employers of Employee will be directed to Human Resources. Upon
inquiry, the Company shall only state the following: Employee ‘s last position
and dates of employment.
 
13.    Non-Solicitation.    Employee agrees that for a period of twelve (12)
months immediately following the Effective Date of this Agreement, Employee
shall not either directly or indirectly solicit, induce, recruit or encourage
any of the Company’s employees to leave their employment, or take away such
employees, or attempt to solicit, induce, recruit, encourage, take away or hire
employees of the Company, either for him/herself or any other person or entity.
 
14.    No Admission of Liability.    The Parties understand and acknowledge that
this Agreement constitutes a compromise and settlement of disputed claims. No
action taken by the Parties hereto, or either of them, either previously or in
connection with this Agreement shall be deemed or construed to be: (a) an
admission of the truth or falsity of any claims heretofore made or (b) an
acknowledgment or admission by either party of any fault or liability whatsoever
to the other party or to any third party.
 
15.    No Knowledge of Wrongdoing.    Employee represents that he/she has no
knowledge of any wrongdoing involving improper or false claims against a federal
or state governmental agency, or any other wrongdoing that involves Employee or
other present or former Company employees.
 
16.    Costs.    The Parties shall each bear their own costs, expert fees,
attorneys’ fees and other fees incurred in connection with this Agreement.
 
17.    Indemnification.    Employee agreed to indemnify and hold harmless the
Company from and against any and all loss, costs, damages or expenses,
including, without limitation, attorneys’ fees or expenses incurred by the
Company arising out of the breach of this Agreement by Employee, or from any
false representation made herein by Employee, or from any action or proceeding
which may be commenced, prosecuted or threatened by Employee or for Employee’s
benefit, upon Employee’s initiative, or with Employee’s aid or approval,
contrary to the provisions of this Agreement. Employee further agrees that in
any such action or proceeding, this Agreement may be pled by the Company as a
complete defense, or may be asserted by way of counterclaim or cross-claim.
 



4



--------------------------------------------------------------------------------

 
18.    Arbitration.     The Parties agree that any and all disputes arising out
of the terms of this Agreement, their interpretation, and any of the matters
herein released, shall be subject to binding arbitration in San Mateo County
before the American Arbitration Association under its National Rules for the
Resolution of Employment Disputes or the California Code of Civil Procedure. The
Parties agree that the prevailing party in any arbitration shall be entitled to
injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. The Parties agree that the prevailing party in any
arbitration shall be awarded its reasonable attorneys’ fees and costs. The
Parties hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury. This section will not prevent
either party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the Parties and the subject matter of
their dispute relating to Employee’s obligations under this Agreement and the
agreements incorporated herein by reference.
 
19.    Authority.    The Company represents and warrants that the undersigned
has the authority to act on behalf of the Company and to bind the Company and
all who may claim through it to the terms and conditions of this Agreement.
Employee represents and warrants that she has the capacity to act on his/her own
behalf and on behalf of all who might claim through him/her to bind them to the
terms and conditions of this Agreement. Each party warrants and represents that
there are no liens or claims of lien or assignments in law or equity or
otherwise of or against any of the claims or causes of action released herein.
 
20.     No Representations.     Each party represents that it has had the
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Neither party has
relied upon any representations or statements made by the other party hereto
which are not specifically set forth in this Agreement.
 
21.    Severability.     In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision so long as the remaining provisions remain intelligible and continue
to reflect the original intent of the Parties.
 
22.    Entire Agreement.    This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s relationship with the Company, and supersedes and
replaces any and all prior agreements and understandings between the Parties
concerning the subject matter of this Agreement and Employee’s relationship with
the Company, with the exception of the Confidentiality Agreement and the Stock
Agreements.
 
23.    No Waiver.    The failure of any party to insist upon the performance of
any of the terms and conditions in this Agreement, or the failure to prosecute
any breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.
 
24.    No Oral Modification.    Any modification or amendment of this Agreement,
or additional obligation assumed by either party in connection with this
Agreement, shall be effective only if placed in writing and signed by both
Parties or by authorized representatives of each party.
 
25.    Governing Law.  This Agreement shall be deemed to have been executed and
delivered within the State of California, and it shall be construed,
interpreted, governed, and enforced in accordance with the laws of the State of
California, without regard to choice of law principles.
 
26.    Attorneys’ Fees.    In the event that either Party brings an action to
enforce or effect its rights under this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys’ fees, incurred
in connection with such an action.
 
27.    Effective Date.    This Agreement is effective after it has been signed
by both parties and after eight (8) days have passed since Employee has signed
the Agreement (the “Effective Date”), unless revoked by Employee within seven
(7) days after the date the Agreement was signed by Employee.
 
28.    Counterparts.    This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the



5



--------------------------------------------------------------------------------

undersigned.
 
29.    Voluntary Execution of Agreement.     This Agreement is executed
voluntarily and without any duress or undue influence on the part or behalf of
the Parties hereto, with the full intent of releasing all claims. The Parties
acknowledge that:
 
(a)     They have read this Agreement;
 
(b)     They have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;
 
(c)     They understand the terms and consequences of this Agreement and of the
releases it contains; and
 
(d)     They are fully aware of the legal and binding effect of this Agreement.
 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
 

       
Natus Medical Inc.
Dated: September 19, 2002
     
By  /s/  Tim C. Johnson        

--------------------------------------------------------------------------------

           
Tim C. Johnson
Chief Executive Officer
       
Thomas M. Waugh, an individual
Dated: September 19, 2002
     
/s/  Thomas M. Waugh      

--------------------------------------------------------------------------------

           
Thomas M. Waugh



6